USDC IN/ND case 4:17-cv-00039-TLS-APR document 36 filed 04/28/21 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION AT LAFAYETTE

 JASON T. MYERS,

                      Plaintiff,

                       v.                              CAUSE NO.: 4:17-CV-39-TLS-APR

 STATE OF INDIANA BUREAU OF
 MOTOR VEHICLES and TIPPECANOE
 COUNTY CIRCUIT COURT,

                      Defendants.

                                    OPINION AND ORDER

       This matter is before the Court on the Plaintiff’s Motion for Reconsideration of Plaintiff’s

Requests for Permission to Amend Plaintiff’s Verified Complaint for Deprivation of Property

and Liberty Without Due Process of Law and/or motion for Relief from Judgment [ECF No. 35].

For the reasons below, the Motion is DENIED.

       The Plaintiff filed his original Verified Complaint for Deprivation of Property and

Liberty Without Due Process of Law on May 9, 2017 [ECF No. 1]. The Plaintiff also filed a

Motion to Proceed In Forma Pauperis [ECF No. 2]. The Court, in ruling on the Motion to

Proceed In Forma Pauperis, dismissed the original Complaint for lack of subject matter

jurisdiction, as the claim was barred by the Rooker-Feldman doctrine [ECF No. 4]. The order of

dismissal was entered November 9, 2017, and the Second Amended Judgment was entered on

November 15, 2017 [ECF No. 7].

       More than a year later, the Plaintiff filed three post-judgment motions seeking relief from

this Court from the November 9, 2017, Order of Dismissal, styled respectively as a Motion for

Relief from Judgment; a Verified Motion for Permission to Amend Plaintiff’s Verified
USDC IN/ND case 4:17-cv-00039-TLS-APR document 36 filed 04/28/21 page 2 of 3


Complaint for Deprivation of Property and Liberty Without Due Process of Law and/or Motion

for Relief from Judgment; and a Request for Opinion on Plaintiff’s November 18th, 2019

Verified Motion for Permission to Amend Plaintiff’s Verified Complaint for Deprivation of

Property and Liberty Without Due Process of Law and/or Motion for Relief from Judgment

[ECF Nos. 8, 11, and 13]. Before this Court had ruled on those pending motions, the Plaintiff

attempted to appeal those Motions, in his first Notice of Appeal [ECF No. 15], filed January 21,

2020. The Seventh Circuit dismissed that appeal [ECF No. 21], as there was nothing to review at

that time. After the Seventh Circuit’s dismissal, the Court denied the Plaintiff’s pending post-

judgment Motions [ECF No. 24], on May 19, 2020.

       The Plaintiff filed two new post-judgment motions on June 10, 2020, and August 17,

2020: the Plaintiff’s second Verified Motion for Permission to Amend Plaintiff’s Verified

Complaint for Deprivation of Property and Liberty Without Due Process of Law and/or Motion

for Relief from Judgment [ECF No. 25-2], and the associated Addendum to Plaintiff’s Verified

Motion for Permission to Amend Plaintiff’s Verified Complaint for Deprivation of Property and

Liberty Without Due Process of Law and/or Motion for Relief from Judgment; Coupled with

Motion for Court Order on Pending Motions [ECF No. 26]. Before the Court ruled on either of

those motions, the Plaintiff filed his second Notice of Appeal [ECF No. 28] on January 19, 2021.

The Court denied the pending motions [ECF No. 33], and the Seventh Circuit again dismissed

the appeal for lack of jurisdiction [ECF No. 34].

       Thus, the Plaintiff’s pending Motion for Reconsideration amounts to his fourth attempt to

have the Court review its original dismissal. In his Motion, the Plaintiff argues this Court should

have provided him an opportunity to amend his complaint and to explain how the Rooker-

Feldman doctrine was not a bar to his suit, again challenging the Court’s original November 9,



                                                 2
USDC IN/ND case 4:17-cv-00039-TLS-APR document 36 filed 04/28/21 page 3 of 3


2017, Opinion and Order dismissing his complaint. See Pl.’s Mot. at 5. However, as the Court

has explained in previous orders denying similar motions, the November 9, 2017, Opinion and

Order was a final Order. The Plaintiff did not challenge that Order in a timely fashion; he did not

appeal it within thirty days, nor did he file a Motion for Reconsideration under Rule 60(b) in a

reasonable timeframe. “That courts are required to give liberal construction to pro se pleadings is

well established. However, it is also well established that pro se litigants are not excused from

compliance with procedural rules.” Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir.

2008) (internal citations omitted). The Court has reviewed all documents filed in this action; but

neither the documents nor the case law excuses the Plaintiff’s failure to comply with procedural

rules. The time to challenge the original order has long passed, and despite two previous Court

orders explaining Rule 60(b) and its limitations, the Plaintiff continues to attempt to challenge

the November 9, 2017, Opinion and Order through improper procedural methods.

       Therefore, the Plaintiff’s Motion for Reconsideration of Plaintiff’s Requests for

Permission to Amend Plaintiff’s Verified Complaint for Deprivation of Property and Liberty

Without Due Process of Law and/or motion for Relief from Judgment [ECF No. 35] is DENIED.

Given that this is the Plaintiff’s fourth such motion, and the Court’s third Opinion and Order

explaining its denial, the Plaintiff is CAUTIONED that if he continues to file documents in this

closed case, the Court may impose sanctions, including filing restrictions and/or monetary

sanctions.

       SO ORDERED on April 28, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 3
